COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:         Jesus Martinez v. The State of Texas

Appellate case number:       01-15-00993-CR

Trial court case number:     1442094

Trial court:                 178th District Court of Harris County

        On December 17, 2015, appellant, Jesus Martinez, through counsel, requested the
preparation of the clerk’s and reporter’s records for appeal. On December 28, 2015, the
clerk’s record was filed in this Court. On January 8, 2016, because the reporter’s record
had not yet been filed in this Court, the Court ordered Tammy Adams, the reporter listed
in the clerk’s record as having taken the record for the trial court, to file the record within
30 days of that order. To date, no reporter’s record has been filed.

        Accordingly, we sua sponte abate a n d r e m a n d this appeal for the trial court to
immediately conduct a hearing, within 30 days of the date of this order, to determine
if the reporter’s record of the trial is lost or destroyed, whether the record is necessary to
the appeal’s resolution and, if it cannot be replaced by agreement of the parties, whether
appellant is entitled to a new trial. See TEX. R. APP. P. 34.6(f)(2)-(4).

       Tammy Adams, or the substitute reporter, a representative of the Harris County
District Attorney’s Office and appellant’s counsel, Melissa Martin, shall be present and
appellant shall be present in person. If appellant is incarcerated, at the trial court’s
discretion, appellant may participate in the hearing by closed-circuit video
teleconferencing.1


1
       Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On request of appellant, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney
       representing the State.
       At the hearing, if the trial court determines that the reporter’s record is not lost or
destroyed, it should set a date certain, in no event more than 30 days from the date of the
hearing, for the record to be filed in this Court. If the reporter’s record is lost or
destroyed, findings of fact and conclusions of law are to be filed to that effect with this
Court within 30 days of the date of the hearing.

       The court coordinator of the trial court shall set a hearing date no later than 30
days from the date of this order and notify the parties and the Clerk of this Court of such
date. The trial court shall have a court reporter, or court recorder, record the hearing
and file the reporter’s record with the Clerk of this Court no later than 30 days from the
date of the hearing. If the hearing is conducted by video teleconference and
electronically recorded, a certified video recording of the hearing shall also be filed in
this Court within 30 days of the date of this hearing. The trial court clerk is directed to
file a supplemental clerk’s record containing the trial court’s findings and
recommendations with this Court within 30 days of the date of the hearing.

       This appeal is abated, treated as a closed case, and removed from this Court’s
active docket. This appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record, the reporter’s record, and supplemental reporter’s record, if
any, that comply with this Order, are filed in this Court.

       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                     Acting individually

Date: March 1, 2016